710 S.E.2d 12 (2011)
STATE of North Carolina
v.
Ben Earl PELL.
No. 190P11.
Supreme Court of North Carolina.
June 15, 2011.
Mary McCullers Reece, Smithfield, for Pell, Ben Earl.
John P. O'Hale, Benson, for Pell, Ben Earl.
J. Joy Strickland, Assistant Attorney General, for State of North Carolina.
Susan I. Doyle, District Attorney, for State of North Carolina.


*13 ORDER

Upon consideration of the petition filed by State of NC on the 20th of May 2011 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 15th of June 2011."
Upon consideration of the petition filed on the 20th of May 2011 by State of NC in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 15th of June 2011."